DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 11, 2021 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Application No. 62/988,185 filed on March 11, 2020. 

Information Disclosure Statement
The information disclosure statement filed October 5, 2021has been considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of “The invention” in line 1 is consider an implied phrase. Further, the recitation of (Figure 3) in line 10 appears to be a typographical error. Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claim 14 is objected to because of the following informalities:  The recitation of “inductive powered” in line 4 should likely be –inductive power--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: Claim 4 recites the limitation "the sensor terminals" and “reader terminals” in 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner has assumed that the sensor terminals are the contact terminal of the sensing device and the reader terminal s are the contact terminals of the reader device. Appropriate correction and/or clarification is required.
Claim 5: Claim 5 recites the limitation "the sensing device” in ln 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the Examiner has assumed “the sensing device” is the same as the pressure sensing device previously recited in claim 1. 
Claim 6: Claim 6 recites the limitation "the reader device” in  ln 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8: Claim 8 recites the limitation "the sensing device” in ln 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the Examiner has assumed “the sensing device” is the same as the pressure sensing device previously recited in claim 1. Additionally, the recitation of “sensed data” in lin2 2 is unclear as to whether this is the same as the sensed pressure data or an entirely different set of data.  Appropriate correction and/or clarification is required. 
Claim 9: Claim 9 recites the limitation "the cloud” in ln 1  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18: Claim 18 recites the limitation "the pressure sensing device(s)” in ln 2 and the limitation "the cloud” in ln 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19: Claim 19 has been written as an improper Markush grouping.  Alternate expressions  are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of claims.  One acceptable form of alternative expression, or Markush group, recites members being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925). (See MPEP 2173.05 (h)). Appropriate correction and/or clarification is required.
Claim 19 recites the limitation "the pressure sensing device(s)” in ln 2 and the limitation "the data” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20: Claim 20 is subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.
Claims 10-12 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., US 2014/0182846 (hereinafter Fischer).
Claim 1: Fischer discloses a method for checking pressure in one or more voids or cavities in a Xmas tree or wellhead of an active hydrocarbon well (flow measurement element producing differential pressures proportional to gas flow rate via pressure, abstract), the method comprising: 
installing in the wellhead or Xmas tree, in communication with a void or cavity in which pressure is to be checked, an electronic pressure sensing device (differential measurement device 64 with internal pressure transducer 66, and micro-controller 68, see Fig 2-5, par [0032]), adapted to transmit sensed pressure data to a location not in communication with the said cavity or void in which pressure is to be checked (wired or wireless communications means 70 ... to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, par [0032]); 
sensing pressure with said electronic pressure sensing device (64) in said void or cavity to generate sensed pressure data to detect the gas flow pressure (gas passes through multiple components including an orifice assembly 28 used to measure gas flow rate, par [0028], pressure sensing device 64 connected to wellhead's internal cavity/void, allows input of pressure drop device specification such as orifice assembly 28, differential measurement device 64 is dedicated to the LFG well head 14, par [0032]);
transmitting said pressure data to a location outside said cavity or void (send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, par [0032], LFG data 76 can include LFG well head vacuum or pressure, par [0033]); and 
receiving or reading the pressure data transmitted by the device at a location not in direct communication with said cavity or void (send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, par [0032], LFG data 76 can include LFG well head vacuum or pressure, par [0033]). 
Claim 2: Fischer discloses wherein receiving or reading the pressure data is performed by bringing an electronic reader device (mobile hand-held device 72, such as a smart phone or tablet, par [0032]) into contact with or into the proximity of the sensing device, without the reader being in direct communication with the said cavity or void in which pressure is to be checked (differential measurement device 64, having wired or wireless communications means 70, to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, LFG data 76 can include LFG well head vacuum or pressure, par [0032]-[0033], hand held device is not in direct communication with cavity or void of wellhead as shown in Fig 5).
Claim 3: Fischer discloses the reader device is hand-held (mobile hand-held device 72, such as a smart phone or tablet, par [0032]), and the method involves manually bringing the reader device into proximity or contact with the sensing device (hand held device 72 is not in direct communication with cavity or void of wellhead as shown in Fig 5).
Claim 4: Fischer discloses the pressure sensing device (64) includes contact terminals and the reader device (72) includes complementary contact terminals whereby, when the sensor terminals and reader terminals are brought into contact, data is transferred from the sensing device to the reader device (wired or wireless communications means 70, par [0032], a wired communication means would necessarily include contact terminals and complementary contact terminals in order to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72).
Claim 5: Fischer discloses the sensing device transmits a radio signal comprising pressure data to the reader device (wired or wireless communications means 70, such as but not limited to a suite of high level communication protocols using small, low-power digital radios based on an IEEE 802 standard for personnel area networks, or wireless technology standards for exchanging data over short distances, using for example short-wavelength radio transmissions in the ISM band from 2400-2480 MHz, from fixed and mobile devices, long range cellular radio, or the like, to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, Fig 5, par [0032]).
Claim 6: Fischer discloses wherein the sensing device (64) has identification data stored in it and the identification data is read by the reader device and said identification data is displayed, recorded, or both displayed and recorded by the reader device (differential measurement device 64, having an internal pressure transducer 66, a micro-controller 68 and a wired or wireless communications means 70, par [0032]-[0033], systems can be further expanded by a data storage device 78 in communication with the mobile hand-held device 72, such that historical data and other information is accessible in the data storage device 78 at the time new data is being acquired, providing basic data storage, par [0034]).
Claim 8: Fischer disclose a transmitter is incorporated into the sensing device whereby sensed data is transmitted to a monitoring system (microprocessor 96 with control logic capability and the ability to communicate locally via Bluetooth®  or other local wireless signal to a mobile device such as a smartphone or tablet computer collectively indicated as mobile hand-held device 72 (i.e., monitoring system, par [0039]).
Claim 9: Fischer discloses the data is transmitted via the cloud (wired or wireless communications means 70, such as but not limited to a suite of high level communication protocols using small, low-power digital radios based on an IEEE 802 standard for personnel area networks, or wireless
technology standards for exchanging data over short distances, using for example short-wavelength radio transmissions in the ISM band from 2400-2480 MHz, from fixed and mobile devices, long range cellular radio, or the like (i.e. cloud-based communication), par [0032], [0038]).
Claim 10: Fischer discloses transmitting the sensed data to a hub (mobile hand-held device 72) near the wellhead or Xmas tree (a microprocessor 96 with control logic capability and the ability to communicate locally via Bluetooth® or other local wireless signal to a mobile device such as a smartphone or tablet computer collectively indicated as mobile hand-held device 72 proximity to wellhead, Fig 12, par [0039]), wherein the hub performs one or more actions selected from: 
displaying the data, storing the data, processing the data, and transmitting the data (mobile hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate, see Fig 12, par [0039], optionally via the cloud).
Claim 11: Fischer discloses the hub is in communication with a plurality of nearby wellheads or Xmas trees (microprocessor 96 with control logic capability and the ability to communicate locally via Bluetooth® or other local wireless signal to a mobile device such as a smartphone or tablet computer collectively indicated as mobile hand-held device 72, claim 21, remote access to historical multiple LFG well head data sets, LFG well head data for nearby and all site LFG well heads, advanced well head and site models, control algorithms, and the like, can optimize LFG control, par [0038]-[0039]).
Claim 13: Fischer discloses wellhead or Xmas tree having installed within it at least one pressure sensing device in communication with a void or cavity of the wellhead or Xmas tree (flow measurement element producing differential pressures proportional to gas flow rate via pressure, Fig 5, abstract), wherein the pressure sensing device comprises: 
a pressure sensing element (64) and an associated electronic circuit (differential measurement device 64 with internal pressure transducer 66, and micro-controller 68, see Fig 2-5, par [0032]), and a method of transmitting pressure data  (send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, par [0032], LFG data 76 can include LFG well head vacuum or pressure, par [0033]) selected from: 
electrical terminals external to the void or cavity (wired or wireless communications means 70, par [0032], a wired communication means would necessarily include contact terminals and complementary contact terminals in order to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, differential measurement device is external to the wellhead, see Fig 5); 
a transmitter for transmitting a reading of pressure (wired or wireless communications means 70 to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, par [0032]); and 
both electrical terminals and a transmitter (wired or wireless communications means 70, par [0032], a wired communication means would necessarily include contact terminals and complementary contact terminals in order to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72).
Claim 15: Fischer discloses an electronic reader device (mobile hand-held device 72, such as a smart phone or tablet, par [0032])  for reading pressure from the pressure sensing device either by contact with terminals of the pressure sensing device or by receiving a transmitted signal from the pressure sensing device (differential measurement device 64, having wired or wireless communications means 70, to send the differential pressure measured by differential measurement device 64 to a mobile hand-held device 72, such as a smart phone or tablet, LFG data 76 can include LFG well head vacuum or pressure, par [0032]-[0033]).
Claim 16: Fischer discloses the electronic reader device includes an electronic display to show a reading of sensed pressure (hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate,  tables include pressure data, Fig 1-12, par [0039]) and/or a data store in which the pressure reading from the sensing device may be stored (data storage device 78 in communication with the mobile hand-held device 72, such that historical data and other information is accessible in the data storage device 78 at the time new data is being acquired, par [0034]).
Claim 18: Fischer discloses the pressure sensing device(s) is or are capable of transmitting sensed pressure data by radio signals to a monitoring centre or to the cloud, optionally via a local wi-fi connection (wired or wireless communications means 70, such as but not limited to a suite of high level communication protocols using small, low-power digital radios based on an IEEE 802 standard for personnel area networks, or wireless technology standards for exchanging data over short distances, using for example short-wavelength radio transmissions in the ISM band from 2400-2480 MHz, from fixed and mobile devices, long range cellular radio, or the like (i.e. cloud-based communication), par [0032], [0038]).
Claim 19: Fischer discloses the pressure sensing device(s) is or are connected to a hub (a microprocessor 96 with control logic capability and the ability to communicate locally via Bluetooth® or other local wireless signal to a mobile device such as a smartphone or tablet computer collectively indicated as mobile hand-held device 72, Fig 1, par [0039]), the hub having the capability to receive the data (mobile hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate, par [0039]);
store the data (data storage device 78 in communication with the mobile hand-held device 72, such that historical data and other information is accessible in the data storage device 78 at the time new data is being acquired, par [0034]); 
process the data (Mobile hand-held device 72 can be provided with a software monitoring application 98 [monitoring system) that includes tables 62 having data related to determination of a desired methane gas output flow rate, par [0039]);
display the data (mobile hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate, par [0039]); 
transmit the data (Mobile hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate, optionally via the cloud or a local wi-fi system, par [0039]); or 
a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer  in view of Flanders, US 2009/0101338 (hereinafter Flanders).
Claims 12 and 20: Fischer discloses the monitoring system has a user interface (mobile hand-held device 72 can be provided with a software monitoring application 98 that includes tables 62 having data related to determination of a desired methane gas output flow rate, par [0039]).
Fischer is silent as to the monitoring system has a user interface in a control room of a production platform.
Flanders is in the field of testing wellheads (abstract) and teaches a user interface in a control room of a production platform (functional tests can be initiated remotely from a control room ... by field personnel using the push button 64 (user interface, par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Fischer to include a user interface in a control room of a production platforms as disclosed by Flanders, as this modification would have allowed for the testing of a wellhead from a safe, remote and indoor location (Flanders, par [0045]).

Claims 7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer  in view of Belcher et al., US 2008/0060846 (hereinafter Belcher).
Claim 7:  Fischer is silent as to the pressure sensing device is a passive device and the reader incorporates an inductive power source, wherein the method includes powering the sensing device by bringing the reader device into the proximity of or in contact with the sensing device.
Belcher discloses an inductive coupling that may be used to transmit both power and data. The frequencies of the power and data signals would be different so as not to interfere with one another (par [0122]-[0123]).
.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the pressure sensing device and the reader to include and a passive sensing device and inductive power source (inductive coupling) for the pressure sensing device and reader, as disclosed by Belcher, as this modification would have allowed for inductive energy and data transfer devoid of any mechanical contact between the two devices (Belcher, par [0123]).
Claim 14: Fischer discloses the electronic circuit comprises a power supply selected from one or more of the following: terminals external to the void or cavity for the supply of power to the circuit; inductive powered from outside the wellhead or Xmas tree; and a battery.
Belcher teaches the electronic circuit either for use with a drilling system. The electronic circuit includes a pressure sensor 865, controller 820, and EM gap sub 825. The controller is in electrical communication with the EM gap sub 825 via lines 817a, c and the controller may include a battery pack as a power source (Fig 8, par [0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronic circuit of the pressure sensing element of Fischer with the electronic circuit of Belcher, as this modification would have provided a compact device for powering an electronic measurement and control circuit (Belcher, par [0110]).
Claim 17:  Fischer is silent as to the pressure sensing device is a passive device and the reader incorporates an inductive power source.
Belcher discloses an inductive coupling that may be used to transmit both power and data. The frequencies of the power and data signals would be different so as not to interfere with one another (par [0122]-[0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the pressure sensing device and the reader to include and a passive sensing device and inductive power source (inductive coupling) for the pressure sensing device and reader, as disclosed by Belcher, as this modification would have allowed for inductive energy and data transfer devoid of any mechanical contact between the two devices (Belcher, par [0123]).

Conclusion
Claim 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676